Case 1:20-cr-00103-RDA Document 8 Filed 05/05/20 Page 1 of 39 PageID# 19


                                                                                   F'.ED




                IN THE UNITED STATES DISTRICT COURT FOR
                                                                         CLERK  US~DiSTR(CTaw
                                                                            ALEXAIvDfilA. VIRGdJiA
                           EASTERN DISTRICT OF VIRGINIA

                                 Alexandria Division



UNITED STATES OF AMERICA,                              UNDER SEAL


              Plaintiff,                               Criminal No. I:20-CR-


      V.                                               Count 1: Conspiracy to Participate in a
                                                       Racketeering Enterprise (18 U.S.C.
ARMANDO ELIU MELGAR DIAZ,                              § 1962(d))
  a.k.a."Blue,"
  a.k.a. "Clipper,"                                    Count 2: Conspiracy to Provide and
                                                       Conceal Material Support to Terrorists
       Defendant.                                      (18 U.S.C. §2339A(a))
                                                       Count 3: Conspiracy to Kill or Maim
                                                       Persons Outside the United States(18
                                                       U.S.C.§ 956(a)(1))

                                                       Count 4: Conspiracy to Commit Acts
                                                       of Terrorism Transcending National
                                                       Boundaries(18 U.S.C. §§ 2332b(a)(l),
                                                       2332b(a)(2), and 2332b(c))

                                                       Count 5: Conspiracy to Finance
                                                       Terrorism (18 U.S.C. § 2339C(a))
                                                       Count 6: Narco-Terrorism Conspiracy
                                                       (21 U.S.C. § 960a(a))

                                                       Count 7: Conspiracy to Violate lEEPA
                                                       (50U.S.C.§ 1705(a)and31 C.F.R.
                                                       §590.201)

                                                       Count 8: Conspiracy to Distribute
                                                       Controlled Substances(21 U.S.C.
                                                       §§ 841(a)(1) and 846




                                   INDICTMENT
Case 1:20-cr-00103-RDA Document 8 Filed 05/05/20 Page 2 of 39 PageID# 20
Case 1:20-cr-00103-RDA Document 8 Filed 05/05/20 Page 3 of 39 PageID# 21
Case 1:20-cr-00103-RDA Document 8 Filed 05/05/20 Page 4 of 39 PageID# 22
Case 1:20-cr-00103-RDA Document 8 Filed 05/05/20 Page 5 of 39 PageID# 23
Case 1:20-cr-00103-RDA Document 8 Filed 05/05/20 Page 6 of 39 PageID# 24
Case 1:20-cr-00103-RDA Document 8 Filed 05/05/20 Page 7 of 39 PageID# 25
Case 1:20-cr-00103-RDA Document 8 Filed 05/05/20 Page 8 of 39 PageID# 26
Case 1:20-cr-00103-RDA Document 8 Filed 05/05/20 Page 9 of 39 PageID# 27
Case 1:20-cr-00103-RDA Document 8 Filed 05/05/20 Page 10 of 39 PageID# 28
Case 1:20-cr-00103-RDA Document 8 Filed 05/05/20 Page 11 of 39 PageID# 29
Case 1:20-cr-00103-RDA Document 8 Filed 05/05/20 Page 12 of 39 PageID# 30
Case 1:20-cr-00103-RDA Document 8 Filed 05/05/20 Page 13 of 39 PageID# 31
Case 1:20-cr-00103-RDA Document 8 Filed 05/05/20 Page 14 of 39 PageID# 32
Case 1:20-cr-00103-RDA Document 8 Filed 05/05/20 Page 15 of 39 PageID# 33
Case 1:20-cr-00103-RDA Document 8 Filed 05/05/20 Page 16 of 39 PageID# 34
Case 1:20-cr-00103-RDA Document 8 Filed 05/05/20 Page 17 of 39 PageID# 35
Case 1:20-cr-00103-RDA Document 8 Filed 05/05/20 Page 18 of 39 PageID# 36
Case 1:20-cr-00103-RDA Document 8 Filed 05/05/20 Page 19 of 39 PageID# 37
Case 1:20-cr-00103-RDA Document 8 Filed 05/05/20 Page 20 of 39 PageID# 38
Case 1:20-cr-00103-RDA Document 8 Filed 05/05/20 Page 21 of 39 PageID# 39
Case 1:20-cr-00103-RDA Document 8 Filed 05/05/20 Page 22 of 39 PageID# 40
Case 1:20-cr-00103-RDA Document 8 Filed 05/05/20 Page 23 of 39 PageID# 41
Case 1:20-cr-00103-RDA Document 8 Filed 05/05/20 Page 24 of 39 PageID# 42
Case 1:20-cr-00103-RDA Document 8 Filed 05/05/20 Page 25 of 39 PageID# 43
Case 1:20-cr-00103-RDA Document 8 Filed 05/05/20 Page 26 of 39 PageID# 44
Case 1:20-cr-00103-RDA Document 8 Filed 05/05/20 Page 27 of 39 PageID# 45
Case 1:20-cr-00103-RDA Document 8 Filed 05/05/20 Page 28 of 39 PageID# 46
Case 1:20-cr-00103-RDA Document 8 Filed 05/05/20 Page 29 of 39 PageID# 47
Case 1:20-cr-00103-RDA Document 8 Filed 05/05/20 Page 30 of 39 PageID# 48
Case 1:20-cr-00103-RDA Document 8 Filed 05/05/20 Page 31 of 39 PageID# 49
Case 1:20-cr-00103-RDA Document 8 Filed 05/05/20 Page 32 of 39 PageID# 50
Case 1:20-cr-00103-RDA Document 8 Filed 05/05/20 Page 33 of 39 PageID# 51
Case 1:20-cr-00103-RDA Document 8 Filed 05/05/20 Page 34 of 39 PageID# 52
Case 1:20-cr-00103-RDA Document 8 Filed 05/05/20 Page 35 of 39 PageID# 53
Case 1:20-cr-00103-RDA Document 8 Filed 05/05/20 Page 36 of 39 PageID# 54
Case 1:20-cr-00103-RDA Document 8 Filed 05/05/20 Page 37 of 39 PageID# 55
Case 1:20-cr-00103-RDA Document 8 Filed 05/05/20 Page 38 of 39 PageID# 56
Case 1:20-cr-00103-RDA Document 8 Filed 05/05/20 Page 39 of 39 PageID# 57
